Citation Nr: 0840717	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability characterized by depression and anxiety.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 2000 to 
November 2001.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the RO that, in 
pertinent part, denied service connection for depression and 
anxiety; and from a January 2005 decision of the RO that 
denied entitlement to TDIU benefits.  The veteran timely 
appealed.

In June 2007, the Board remanded the matters for additional 
development.

Also in June 2007, the veteran raised the issue of 
entitlement to service connection for a lower back 
disability.  That matter is referred to the RO for 
appropriate action.  

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence supports a link between currently diagnosed 
major depressive and anxiety disorders and the depression the 
veteran exhibited in service.


CONCLUSION OF LAW

Major depressive and anxiety disorders were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

Service treatment records show that, in January 2001, the 
veteran complained of depression and reported difficulty 
sleeping and decreased appetite.  He also reported occasional 
suicidal ideation without plan.  Examination revealed mild 
distress with flat affect.  The assessment was dysthymia, 
clinical depression.  In June 2001, the veteran was diagnosed 
with anxiety.  

During a June 2002 VA examination, the examiner noted a 
history of depression developing after the veteran's knee 
pain.  The veteran reported feeling depressed due to the 
pain, that he could not do much, and that he sometimes 
withdrew from people.  He reported a lack of energy and 
problems with sleep.  He denied any delusions or 
hallucinations. The examiner noted that the depression did 
clear off and on, and that the veteran also described 
drinking about six beers a day.  On examination, the 
veteran's mood was mildly depressed.  The examiner diagnosed 
a substance-induced mood disorder.  The examiner did not find 
a history of a major depressive episode at the time, and told 
the veteran not to drink anymore.

The report of an October 2003 VA examination revealed no 
evidence of a psychosis.  The examiner diagnosed mixed 
personality disorder, dependent, and passive aggressive.

VA outpatient records showed treatment for depression in 2005 
and in 2006.  Subsequently, the veteran's claim for service 
connection was remanded by the Board in June 2007 to obtain a 
VA examination for purposes of determining whether any 
current psychiatric disability characterized by depression 
was related to the veteran's active service.

The veteran underwent the VA examination in August 2007.  The 
examiner reviewed the veteran's claims file and additional 
treatment records, and noted the veteran's history.  
Following examination, the Axis I diagnoses were depressive 
disorder not otherwise specified; alcohol abuse in early 
partial remission; and cannabis abuse in early partial 
remission.  

The examiner also noted that records in the claims file 
indicated that the veteran's depression was minimal in active 
service, but worsened over the ensuing years following his 
discharge.  It did not appear that his depression was caused 
by or aggravated by military service.  The examiner also 
noted that the veteran suffered from chronic knee pain since 
his military discharge, and that this was one of many 
contributing factors to his worsening depression.  The 
examiner noted that the veteran would benefit from 
psychological testing.

Following psychological testing, the August 2007 examiner 
noted that the veteran met DSM-IV criteria for a major 
depressive disorder with psychotic features.  Based on the 
objective testing, the August 2007 examiner opined that the 
veteran's major depressive disorder and anxiety disorder most 
likely began during military service.

Given the nature of the disability, the in-service reports of 
depression and anxiety, the post-service continuity of 
symptoms and current diagnosis, and the August 2007 
examiner's opinion, the Board finds that the currently 
diagnosed major depressive and anxiety disorders had their 
onset in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).


ORDER

Service connection for major depressive and anxiety disorders 
is granted.


REMAND

With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  

The report of an August 2007 VA examination reflects that the 
veteran is considered to be unemployable from a mental health 
standpoint.  He has difficulty focusing his attention to 
tasks, and attended special education classes in school.  The 
examiner noted that the veteran may benefit from placement in 
a structured supportive work environment.  There is no 
indication as to whether employment in such a position would 
constitute marginal employment.

Since then, notably above, service connection has been 
awarded for major depressive and anxiety disorders.  Here, a 
disability rating has yet to be awarded.  In addition, 
separate ratings of 10 percent for each knee have been 
assigned, effective November 2001.  

Where the percentage requirements for TDIU benefits under 38 
C.F.R. § 4.16(a) are not met, entitlement to the benefit on 
an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.

In this case, the veteran has completed four years of high 
school.  He reportedly worked in various factory jobs before 
service and after service.  He lasted worked full time in 
2001, and worked part-time in 2003.  In 2004, the veteran 
attended college part-time.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to work.  The veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should note review 
of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
major depressive and anxiety disorders 
and patellofemoral syndrome of the knees 
preclude employment consistent with the 
veteran's education and occupational 
experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on 
appeal-taking into consideration 
provisions of 38 C.F.R. § 4.16(b).   If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


